Order entered October 19, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00764-CR

                               JACOBY TAYLOR, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F07-52952-N

                                          ORDER
       The Court REINSTATES this appeal.

       On August 23, 2016, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On October 18, 2016, we received the reporter’s record.

Because findings are no longer necessary, we VACATE the August 23, 2016 order.

       We ORDER the reporter’s record filed as of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE